Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 17/082392 filled on 10/28/2020.
Claims 1-14 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10853453 Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims teach determining whether a data processing request is to be processed according to a variant logic process and not a non-variant logic process based on a claims variable associated with the data processing request; dynamically altering the predefined sequence of the various sets of the criteria in the non-variant logic process to the modified, different sequence of the sets of the criteria in the variant logic process in responsive to determining that the data processing request is to be processed using the variant logic process; comparing the claims data identified by the data processing request with the sets of the criteria according to the modified, different sequence that is defined by the variant logic process; and processing the claims data according to the sets of the criteria according to the modified, different sequence that is defined by the variant logic process. 
In addition, the current application recites the data processing request identifying claims data including the claims variable, the variant logic process defining a modified, different sequence of various sets of criteria than a predefined sequence defined by the non-variant logic process. Patent 453’ recites the data processing request is determined to be processed according to the variant logic process and not the non-variant logic process in responsive to the claims data indicating that: (a) a requested medication violates the criteria defined by the non-variant logic, (b) a requested amount of the requested medication violates the criteria defined by the non-variant logic, or (c) both the requested medication and the requested amount of the requested medication violates the criteria defined by the non-variant logic.  Accordingly, while the language varies slightly as between the two claims, the language in each of these claims is describing a feature that is the same or a mere obvious variation of that recited in the other claim.  

Claim Objections
Claims 1-14 are objected to be free of prior art. The closest prior art Jackson et al. (US 8290790 B1) teaches systems and method for managing, administering, sponsoring and/or maintaining prescription benefit plans. Jackson fails to teach determining whether a data processing request is to be processed according to a variant logic process and not a non-variant logic process based on a claims variable associated with the data processing request, the data processing request identifying claims data including the claims variable, the variant logic process defining a modified, different sequence of various sets of criteria than a predefined sequence defined by the non-variant logic process, and dynamically altering the predefined sequence of the various sets of the criteria in the non-variant logic process to the modified, different sequence of the sets of the criteria in the variant logic process in responsive to determining that the data processing request is to be processed using the variant logic process. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686